United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1071
Issued: January 4, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On April 20, 2020 appellant filed a timely appeal from November 15, 2019 and April 1,
2020 merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the April 1, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On June 3, 2007 appellant, then a 51-year-old clerk, filed a traumatic injury claim (Form
CA-1) alleging that he had pain in the groin, upper leg and lower back when lifting a rest bar on
June 1, 2007, while in the performance of duty. OWCP accepted the claim for sprain of the left
groin, sprain of the left thigh, and sprain of the back, lumbar region. Appellant did not immediately
stop work. OWCP paid wage-loss compensation on the supplemental rolls from August 12
through 31, 2007 and on the periodic rolls from September 2 through October 27, 2007.
On March 5, 2016 appellant filed a claim for a schedule award (Form CA-7).
In support of his claim, appellant submitted reports from Dr. Scott Stoll, a Board-certified
physiatrist, dated March 24 and July 28, 2016, who performed left S1 and right S1 transforaminal
epidural corticosteroid injections and diagnosed radicular low back pain, spondylosis, and facet
syndrome. In reports dated April 11 through August 22, 2016, he was treated for low back pain.
Dr. Stoll noted findings of bilateral lumbar paraspinal and gluteal region tenderness, decreased left
and right lateral bending, diminished bilateral reflexes of 2/4 in all major groups, negative bilateral
straight leg raise tests and intact sensation in the lower extremities. He diagnosed lumbago,
lumbosacral radiculopathy at L5, neck pain, myofascial pain syndrome, low back pain, and
sacroiliitis.
On October 12, 2016 appellant was treated by Dr. Troy Wood, a Board-certified
physiatrist, who diagnosed chronic bilateral low back pain without sciatica, neck pain, thoracic
spine pain, and myofascial pain syndrome. Dr. Wood performed a trigger point injection and
recommended physical therapy.
In a November 15, 2016 development letter, OWCP requested that appellant submit a
report from his attending physician, which addressed whether he had reached maximum medical
improvement (MMI) and, if so, to evaluate permanent impairment in accordance with the standards
of the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).3 It afforded him 30 days to submit the necessary evidence.
Appellant submitted a November 29, 2016 report from Dr. Wood who reevaluated
appellant for low back and cervical pain. Dr. Wood diagnosed chronic bilateral low back pain
without sciatica, neck pain, thoracic spine pain, and myofascial pain syndrome. He performed a
trigger point injection and recommended physical therapy. In a report dated December 2, 2016,
Dr. Wood opined that appellant had not yet reached MMI. Appellant presented on November 29,
2016 with continued pain in the upper back, mid back, low back, and surrounding the thigh and
buttocks regions. He reported that physical therapy reduced symptoms and overall improved
functioning. Dr. Wood noted that appellant continued to receive injections into the trochanteric
bursa, S1 joints, and myofascial trigger points as recently as October 2016, which provided benefit
and relief of symptoms. He diagnosed lumbago, myofascial pain syndrome, chronic lumbago with
bilateral radiculopathy, sacroiliitis, thoracic back pain, cervicalgia, gluteus maximus and medius
myofascial pain and tendinopathy. Dr. Wood noted current subjective and objective findings and
3

A.M.A., Guides (6th ed. 2009).

2

opined that appellant should continue to receive treatment to improve function and symptoms. He
again opined that he had not reached MMI.
By decision dated December 19, 2016, OWCP denied appellant’s claim for a schedule
award, finding that the medical evidence of record was insufficient to establish that all of his
conditions were at MMI.
OWCP continued to receive evidence. In reports dated February 1, April 17, May 23,
August 24, and November 2, 2017 and January 29 and March 28, 2018, Dr. Wood diagnosed
chronic bilateral low back pain, bilateral sciatica, neck pain, myofascial pain syndrome, lumbar
facet syndrome, and sacroiliitis. On April 17, 2017 he noted that appellant reported a flare-up of
symptoms of bilateral shoulder pain and low back pain. Dr. Wood performed a series of trigger
point injections on April 17, May 23, August 24, and November 2, 2017, and March 28, 2018. On
June 15, 2017 he performed bilateral S1 transforaminal epidural steroid injections and diagnosed
radicular low back pain and lumbar degenerative disc disease with radiculopathy.
Dr. Wood continued to treat appellant on August 7, October 16, December 18, 2018,
March 19, June 11 and July 2, 2019 for chronic bilateral low back pain without sciatica, lumbago,
myofascial pain syndrome, neck pain, and thoracic spine pain. He continued to perform trigger
point injections.
On August 8, 2019 appellant filed a claim for a schedule award (Form CA-7). In support
of his claim, he submitted a July 22, 2019 letter from Dr. Wood, who reported first treating
appellant in October 2016 for a low back injury, which occurred on June 1, 2007. Dr. Wood
provided treatment modalities including physical therapy, intermittent epidural injections, trigger
point injections, and oral medications. He indicated that appellant reached MMI in treatment for
his low back injury and he did not expect appellant to obtain further pain relief or improved
functional status. Dr. Wood opined that appellant had a consistent and chronic level of disability
associated with the back injury, which was not expected to improve with further medical
interventions. He noted recent subjective findings of achy pain ranging from 6-7/10 in the low
back, left thigh, sacral area, S1 joint, and numbness in the bilateral buttocks. Dr. Wood noted
objective findings of tenderness of bilateral lumbar paraspinal muscles and the bilateral gluteal
regions, decreased lumbar range of motion, intact reflexes, sensation, and manual motor testing of
the lower extremities.
In an August 12, 2019 development letter, OWCP requested that appellant submit an
impairment evaluation from his attending physician addressing whether he had reached MMI and
evaluating the extent of permanent impairment, if any, in accordance with the sixth edition of the
A.M.A., Guides.4 It afforded him 30 days to submit the necessary evidence.
On August 1 and October 15, 2019 Dr. Wood performed bilateral L5 transforaminal
epidural steroid injections and diagnosed radicular low back pain and lumbar degenerative disc
disease with radiculopathy. On August 13, 2019 appellant reported 50 percent improvement in his

4

A.M.A., Guides (6th ed. 2009).

3

pain symptoms. Dr. Wood diagnosed chronic bilateral low back pain without sciatica, lumbago,
myofascial pain syndrome, and neck pain.
By decision dated November 15, 2019, OWCP denied appellant’s claim for a schedule
award, finding that the medical evidence of record was insufficient to establish permanent
impairment of a scheduled member or function of the body.
On January 2, 2020 appellant requested reconsideration.
On December 26, 2019 Dr. Wood performed a bilateral L4 transforaminal epidural steroid
injection and diagnosed radicular low back pain and lumbar degenerative disc disease with
radiculopathy. On January 7, 2020 he performed a thoracolumbar trigger point injection and
diagnosed lumbago, thoracic spine pain, and spondylosis of the lumbar spine.
By decision dated April 1, 2020, OWCP denied modification of the November 15, 2019
decision.5
LEGAL PRECEDENT
The schedule award provisions of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.6 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants.
Through its implementing regulations, OWCP adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses.7 As of May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2009).8 The Board has approved the use
by OWCP of the A.M.A., Guides for the purpose of determining the percentage loss of use of a
member of the body for schedule award purposes.9
Neither FECA nor its implementing regulations provide for a schedule award for
impairment to the back or to the body as a whole.10 Furthermore, the back is specifically excluded
The Board notes that OWCP’s April 1, 2020 decision references a January 2, 2020 decision; however, there is no
January 2, 2020 decision found in the record. The appropriate subject of modification was the November 15, 2019
merit decision.
5

6

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

7

Id. at § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); id. at Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.5a
(March 2017).
9

P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro Rivera, 12 ECAB 348 (1961).

10
K.Y., Docket No. 18-0730 (issued August 21, 2019); L.L., Docket No. 19-0214 (issued May 23, 2019); N.D., 59
ECAB 344 (2008); Tania R. Keka, 55 ECAB 354 (2004).

4

from the definition of organ under FECA.11 The sixth edition of the A.M.A., Guides does not
provide a separate mechanism for rating spinal nerve injuries as impairments of the extremities.
Recognizing that, FECA allows ratings for extremities and precludes ratings for the spine, The
Guides Newsletter, Rating Spinal Nerve Extremity Impairment Using the Sixth Edition
(July/August 2009) (The Guides Newsletter)offers an approach to rating spinal nerve impairments
consistent with sixth edition methodology. For peripheral nerve impairments to the upper or lower
extremities resulting from spinal injuries, OWCP’s procedures indicate that The Guides Newsletter
is to be applied.12 The Board has recognized the adoption of this methodology for rating extremity
impairment, including the use of The Guides Newsletter, as proper in order to provide a uniform
standard applicable to each claimant for a schedule award for extremity impairment originating in
the spine.13
It is the claimant’s burden of proof to establish permanent impairment of a scheduled
member or function of the body as a result of an employment injury.14 OWCP’s procedures
provide that, to support a schedule award, the file must contain competent medical evidence which
shows that the impairment has reached a permanent and fixed state and indicates that the date on
which this occurred MMI, describes the impairment in sufficient detail so that it can be visualized
on review, and computes the percentage of impairment in accordance with the A.M.A., Guides.15
Its procedures further provide that, if a claimant has not submitted a permanent impairment
evaluation, it should request a detailed report that includes a discussion of how the impairment
rating was calculated.16 If the claimant does not provide an impairment evaluation and there is no
indication of permanent impairment in the medical evidence of file, the claims examiner may
proceed with a formal denial of the award.17
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.
Appellant provided a July 22, 2019 letter from Dr. Wood, who indicated that appellant
reached MMI in treatment for his low back injury and he had no expectation that he would obtain
further pain relief or improved functional status. Dr. Wood opined that appellant had a consistent
and chronic level of disability associated with the back injury, which was not expected to improve
with further medical interventions. Similarly, in reports dated August 1, 2019 through January 7,
11

See 5 U.S.C. § 8101(19); see also G.S., Docket No. 18-0827 (issued May 1, 2019); Francesco C. Veneziani, 48
ECAB 572 (1997).
12

Supra note 8 at Chapter 3.700 (January 2010). The Guides Newsletter is included as Exhibit 4.

13

E.D., Docket No. 13-2024 (issued April 24, 2014); D.S., Docket No. 13-2011 (issued February 18, 2014).

14

Edward Spohr, 54 ECAB 806, 810 (2003); Tammy L. Meehan, 53 ECAB 229 (2001).

15

Supra note 8 at Chapter 2.808.5 (March 2017).

16

Id. at Chapter 2.808.6(a) (March 2017).

17

Id.

5

2020, he performed a series of epidural steroid and trigger point injections and diagnosed lumbago,
thoracic spine pain, and spondylosis of the lumbar spine. Although Dr. Wood stated that appellant
had “a consistent and chronic level of disability associated with the back injury,” he failed to
provide a rating of permanent impairment to a scheduled member or function of the body pursuant
to the A.M.A., Guides. As such, Dr. Wood’s report is insufficient to establish entitlement to a
schedule award.18
OWCP’s procedures provide that, to support a schedule award, the file must contain
medical evidence which shows that the impairment has reached a permanent and fixed state,
indicates the date on which this occurred, describes the impairment in sufficient detail so that it
can be visualized on review, and computes the percentage of permanent impairment in accordance
with the A.M.A., Guides.19 Although OWCP requested a medical opinion establishing the extent
of appellant’s permanent impairment, the evidence submitted does not contain an impairment
rating in accordance with the A.M.A., Guides. Therefore, Dr. Wood’s reports are insufficient to
establish permanent impairment of a scheduled member or function of the body causally related
to appellant’s accepted employment injury.20
The Board finds, therefore, the medical evidence of record does not establish permanent
impairment of a scheduled member or function of the body, in accordance with either the sixth
edition of the A.M.A., Guides or The Guides Newsletter, appellant has not met his burden of proof
to establish his schedule award claim.21
On appeal appellant argues that Dr. Wood’s medical reports are sufficient to establish his
schedule award claim. As noted above, there is no current medical evidence of record confirming
that appellant has reached MMI with respect to all of his accepted conditions and no supporting
rating of permanent impairment of a scheduled member or function of the body pursuant to the
A.M.A., Guides.22
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.

18

See T.D., Docket No. 17-1495 (issued January 4, 2018).

19

Supra note 14.

20

See M.G., Docket No. 19-0823 (issued September 17, 2019); see also M.M., Docket No. 18-0292 (issued
July 9, 2018).
21

See E.D., Docket No. 19-1562 (issued March 3, 2020); I.R., Docket No. 16-1796 (issued January 13, 2017); P.L.,
Docket No. 13-1592 (issued January 7, 2014).
22

Supra note 14.

6

ORDER
IT IS HEREBY ORDERED THAT the April 1, 2020 and November 15, 2019 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: January 4, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

